Citation Nr: 0531355	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  03-09 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss.

3.  Entitlement to service connection for vertigo.

4.  Whether new and material evidence has been received to 
reopen a claim of service connection for residuals of a low 
back injury, to include arthritis of the low back with 
radiculopathy.

5.  Whether new and material evidence has been received to 
reopen a claim of service connection for residuals of a right 
hip injury.

6.  Whether new and material evidence has been received to 
reopen a claim of service connection for residuals of a chest 
injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to June 
1966.   He also served in the Army Reserve from June 1966 to 
May 1970.  In addition, he served in the Army National Guard 
from September 1972 to July 1975 and from July 1976 to 
January 1978.  He again served in the Army Reserve from 
January 1978 to January 1981.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  In a January 22, 2002, rating decision, the RO 
denied service connection for vertigo and granted a 10 
percent rating for bilateral hearing loss.  The veteran filed 
a timely notice of disagreement on January 28, 2002, with 
regard to the denial of service connection for vertigo and 
the assignment of a 10 percent rating for bilateral hearing 
loss.  The RO treated the statement received on January 28, 
2002, as a claim to reopen service connection for vertigo.  
In a January 2003 rating decision, the RO denied the 
reopening of the claim of service connection for vertigo; 
granted service connection for PTSD effective September 16, 
2002; and assigned a 10 percent rating for PTSD effective 
September 16, 2002.  The veteran filed a timely notice of 
disagreement with the denial of the reopening of the claim of 
service connection for vertigo and the assignment of a 10 
percent rating for PTSD.  A statement of the case on those 
matters was issued in February 2003, and the veteran 
perfected an appeal on those matters by submitted a VA Form 9 
in March 2003.  

The January 2002 rating decision denying service connection 
for vertigo is not final because the veteran filed a timely 
notice of disagreement with that denial.  The Board will 
review the issue regarding service connection for vertigo on 
a de novo basis and, as such, that issue is as stated on the 
title page.  

Although the RO severed service connection for PTSD effective 
February 1, 2005, in a November 2004 rating decision, a 
Decision Review Officer in a June 2005 decision held that the 
severance was improper and restored service connection for 
PTSD effective February 1, 2005.  The 10 percent disability 
rating for PTSD has remained in effect from September 16, 
2002, and the issue of an increased rating for PTSD, for 
which the veteran perfected an appeal, remains pending.

In an April 2003 rating decision, the RO denied the reopening 
of claims of service connection for arthritis of the low back 
with radiculopathy, residuals of a right hip injury, and 
residuals of a chest injury.  The veteran filed a timely 
notice of disagreement.  The RO issued a statement of the 
case in November 2003, and the veteran perfected the appeal 
by filing a VA Form 9 later that month.

In a January 2005 rating decision, the RO denied service 
connection for depression.  The veteran filed a timely notice 
of disagreement with that denial on February 2005.  In that 
notice of disagreement, the veteran indicated that 
restoration of service connection for PTSD would resolve the 
appeal of the denial of service connection for depression.  
Since, as noted above, service connection was restored for 
PTSD, the Board considers the notice of disagreement to have 
been withdrawn.  

In September 2005, the veteran presented oral testimony at a 
videoconfernce hearing held before the undersigned Acting 
Veterans Law Judge.

The issues of an increased rating for PTSD and service 
connection for vertigo, residuals of a low back injury, to 
include arthritis of the low back with radiculopathy, 
residuals of a right hip injury, and residuals of a chest 
injury are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

In a June 2005 letter, the RO noted that it was working on 
the veteran's claim for service connection for residuals of a 
concussion, to include chronic headaches.  This claim has not 
been adjudicated.  It is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  In a May 2002 decision, the Board denied the reopening of 
the veteran's claim of entitlement to service connection for 
residuals of a low back injury.

2.  Evidence received since the Board's May 2002 denial does 
raise a reasonable possibility of substantiating the claim of 
service connection for residuals of a low back injury, 
including arthritis of the low back with radiculopathy.

3.  In a May 2002 decision, the Board denied the veteran's 
claim of entitlement to service connection for a right leg 
disability.

4.  Evidence received since the Board's May 2002 denial does 
raise a reasonable possibility of substantiating the claim of 
service connection for residuals of a right hip injury.

5.  In a May 2002 decision, the Board denied the veteran's 
claim of entitlement to service connection for residuals of a 
chest injury.

6.  Evidence received since the Board's May 2002 denial does 
raise a reasonable possibility of substantiating the claim of 
service connection for residuals of a chest injury.


CONCLUSIONS OF LAW

1.  The decision of the Board in May 2002 denying the 
reopening of the claim of entitlement to service connection 
for residuals of a low back injury is final.  38 U.S.C.A. § 
7104 (West 2002).

2.  The evidence received since the May 2002 Board decision 
is new and material, and the claim of service connection for 
residuals of a low back injury, to include arthritis of the 
low back with radiculopathy, is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2005).

3.  The decision of the Board in May 2002 denying the claim 
of entitlement to service connection for a right leg 
disability is final.  38 U.S.C.A. § 7104 (West 2002).

4.  The evidence received since the May 2002 Board decision 
is new and material, and the claim of service connection for 
residuals of a right hip injury is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2005).

5.  The decision of the Board in May 2002 denying the claim 
of entitlement to service connection for residuals of a chest 
injury is final.  38 U.S.C.A. § 7104 (West 2002).

6.  The evidence received since the May 2002 Board decision 
is new and material, and the claim of service connection for 
residuals of a chest injury is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2005).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Pertinent law and regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 
3.303(a)(2005).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

When a claimant requests that a claim be reopened after an 
appellate decision and submits evidence in support thereof, a 
determination as to whether such evidence is new and material 
must be made.  38 U.S.C.A. §§ 5108, 7104 (West 2002).

The Board notes that the definition of material evidence was 
revised on August 29, 2001, to require that the newly 
submitted evidence relate to an unestablished fact necessary 
to substantiate the claim and present the reasonable 
possibility of substantiating the claim.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.156 
(2005)).  The change in the law pertains only to claims filed 
on or after August 29, 2001.  Because the veteran's claims to 
reopen were initiated in February 2003, his claims will be 
adjudicated by applying the revised section 3.156, which is 
set out in the paragraph immediately following.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2005).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for residuals of a low 
back injury, to include arthritis of the low back with 
radiculopathy.

The "old" evidence

The evidence of record at the time of the May 2002 Board 
decision consisted of the veteran's service medical records, 
private and VA treatment records, and reports of December 
1988 and August 1997 VA examinations.  The veteran's service 
medical records reflect that following a motor vehicle 
accident in October 1965 the veteran complained of a back 
ache.  He was hospitalized for one day, and the discharge 
diagnosis was a mild contusion of the chest.  There were no 
further complaints of a backache, and no diagnosis of a low 
back disability.  At the veteran's May 1966 separation 
examination, the spine was normal.  At service physical 
examinations in August 1972 and May 1976, the veteran denied 
any history of recurrent back pain.  The spine was normal at 
those examinations.  Private and VA medical records dated 
from 1979 to 2001 reflect the presence of a low back 
disability.  The report of the December 1988 VA examination 
reveals a diagnosis of chronic lower back syndrome.  The 
August 1997 VA examiner opined that the veteran did not have 
any manifestations of his current symptoms within one year of 
separation from active duty.

The May 2002 Board decision  

In the May 2002 Board decision, the Board denied the 
reopening of the claim of entitlement to service connection 
for residuals of a low back injury.  In that decision, the 
Board determined that the evidence of record did not 
demonstrate (1) evidence of a chronic in-service low back 
disability, and (2) medical evidence of a nexus between the 
veteran's military service and his current low back 
disability.

As noted above, the veteran filed to reopen his claim in 
February 2003.  Additional evidence that has been received 
since May 2002 will be discussed below.

Analysis

As was noted in the law and regulation section above, in 
order for service connection to be granted, three elements 
must be met: (1) a current disability; (2) in-service 
incurrence of disease or injury; and (3) medical nexus.  See 
Hickson, supra.  At the time of the May 2002 Board decision, 
the last two elements had not been satisfied.  

As discussed above, in order for the claim to be reopened 
there must be new and material evidence as to the aspect of 
the claim that was lacking at the time of the last final 
denial in order for there to be new and material evidence to 
reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 
(1996).

Evidence added to the record since the denial of the 
reopening in May 2002 includes an August 2002 VA outpatient 
treatment record, a September 2002 VA outpatient treatment 
record, and a December 2003 statement of a VA doctor.  The 
August 2002 VA outpatient treatment record shows that a VA 
nurse practitioner opined that the veteran's right lumbar 
radiculitis could possibly be related to the 1965 motor 
vehicle accident.  The September 2002 VA outpatient treatment 
record shows that the same VA nurse practitioner opined that 
it was as likely as not that the right lumbar radiculitis was 
related to the 1965 motor vehicle accident.  In the December 
2003 statement, a VA doctor noted that the veteran had a low 
back disability and that it may be directly related to the 
veteran's 1965 motor vehicle accident.

These outpatient treatment records and medical statement show 
evidence of in-service incurrence or aggravation of a disease 
or injury, and evidence of medical nexus between the 
veteran's current low back disability and an in-service 
injury.  This evidence can be considered "new" in that it 
was not previously before the Board at the time of the May 
2002 prior final denial.  The evidence can be considered 
"material" because it relates to unestablished facts 
necessary to substantiate the claim, specifically an in-
service disease or injury, and medical nexus.  See 38 C.F.R. 
§ 3.156 (2005).  The additional evidence raises a reasonable 
possibility of substantiating the claim.  Accordingly, new 
and material evidence has been submitted as to the two key 
Hickson elements, evidence of in-service disease or injury 
and medical nexus, which were previously lacking.  The 
veteran's claim is therefore reopened.

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for residuals of a right 
hip injury.

The "old" evidence

The evidence of record at the time of the May 2002 Board 
decision consisted of the veteran's service medical records, 
private and VA treatment records, and a report of an August 
1997 VA examination.  The veteran's service medical records 
reflect that following a motor vehicle accident in October 
1965 the veteran complained of right leg pain.  He was 
hospitalized for one day, and the discharge diagnosis was a 
mild contusion of the chest.  There were no further 
complaints of right leg pain, and no diagnosis of a right hip 
disability.  At the veteran's May 1966 separation 
examination, the lower extremities were normal.  At service 
physical examinations in August 1972 and May 1976, the lower 
extremities were normal.  An August 1992 VA outpatient 
treatment record shows an assessment of leg length 
discrepancy.  VA X-rays taken in September 1995 and August 
1997 reflect the presence of degenerative/osteoarthritic 
changes.  The August 1997 VA examiner opined that the veteran 
did not have any manifestations of his current symptoms 
within one year of separation from active duty.

The May 2002 Board decision  

In the May 2002 decision, the Board denied service connection 
for a right leg disability.  In that decision, the Board 
determined that the evidence of record did not demonstrate 
medical evidence of a nexus between the veteran's military 
service and his current right leg disability.

Analysis

Evidence added to the record since the denial of the 
reopening in May 2002 includes the December 2003 statement of 
a VA doctor.  In the December 2003 statement, a VA doctor 
noted that the veteran had a hip disability and that it may 
be directly related to the veteran's 1965 motor vehicle 
accident.

That medical statement reflects evidence of medical nexus 
between the veteran's current right hip disability and an in-
service injury.  This evidence can be considered "new" in 
that it was not previously before the Board at the time of 
the May 2002 prior final denial.  The evidence can be 
considered "material" because it does relate to an 
unestablished fact necessary to substantiate the claim, 
specifically medical nexus.  See 38 C.F.R. § 3.156 (2005).  
The additional evidence raises a reasonable possibility of 
substantiating the claim.  Accordingly, new and material 
evidence has been submitted as to the key Hickson element, 
evidence of medical nexus, which was previously lacking.  The 
veteran's claim is therefore reopened.




4.  Whether new and material evidence has been received to 
reopen a claim of service connection for residuals of a chest 
injury.

The evidence of record at the time of the May 2002 Board 
decision consisted of the veteran's service medical records, 
private and VA treatment records, and reports of December 
1988 and August 1997 VA examination.  The veteran's service 
medical records reflect that in October 1965 he was 
hospitalized for one day following a motor vehicle accident, 
and the discharge diagnosis was a mild contusion of the 
chest.  There were no further complaints of chest pain, and 
no diagnosis of a chest disability.  At the veteran's May 
1966 separation examination, the veteran denied any history 
of pain or pressure in the chest.  It was noted that the 
veteran had had a chest wall contusion in October 1965, but 
that he had recovered with no sequelae.  Physical examination 
revealed that the chest was normal, and chest X-rays were 
normal.  At service physical examinations in August 1972 and 
May 1976, the veteran denied any history of pain or pressure 
in the chest.  The chest was normal at those examinations.  
The report of the December 1988 VA examination shows a 
diagnosis of no evidence of a current contusion of the chest 
wall or residuals thereof.  VA X-rays of the thoracic spine 
taken in January 1993 show moderate degenerative changes 
throughout the thoracic spine.  The August 1997 VA examiner 
opined that the veteran did not have any manifestations of 
his current symptoms within one year of separation from 
active duty.  A VA outpatient treatment record dated in March 
1998 reveals an assessment of chest wall pain.

The May 2002 Board decision  

In the May 2002 decision, the Board denied service connection 
for residuals of a chest injury.  In that decision, the Board 
determined that the evidence of record did not demonstrate 
medical evidence of a nexus between the veteran's military 
service and any current disability.



Analysis

Evidence added to the record since the denial of the 
reopening in May 2002 includes April and September 2002 VA 
outpatient treatment records and the December 2003 statement 
of a VA doctor.  The April 2002 VA outpatient treatment 
record reveals an assessment of costochondritis.  The 
September 2002 VA outpatient treatment record shows that a VA 
nurse practitioner opined that the arthritic changes in the 
thoracic spine were more likely than not related to the blunt 
chest trauma from the in-service motor vehicle accident in 
1965.  In the December 2003 statement, a VA doctor noted that 
the veteran had a chest wall disability and that it may be 
directly related to the veteran's 1965 motor vehicle 
accident.

The September 2002 VA treatment record and the December 2003 
medical statement reflect evidence of medical nexus between 
the veteran's current chest wall disability, including 
arthritis of the thoracic spine, and an in-service injury.  
This evidence can be considered "new" in that it was not 
previously before the Board at the time of the May 2002 prior 
final denial.  The evidence can be considered "material" 
because it does relate to an unestablished fact necessary to 
substantiate the claim, specifically medical nexus.  See 
38 C.F.R. § 3.156 (2005).  The additional evidence raises a 
reasonable possibility of substantiating the claim.  
Accordingly, new and material evidence has been submitted as 
to the key Hickson element, evidence of medical nexus, which 
was previously lacking.  The veteran's claim is therefore 
reopened.

5.  Veterans Claims Assistance Act of 2000

The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et. seq. (West 2002).  Given the favorable 
outcomes as noted above, no conceivable prejudice to the 
veteran could result from this adjudication.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Thus, the additional delay in 
the adjudication of the above issues, which would result from 
a remand solely to allow the RO to apply the VCAA, would not 
be justified.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for residuals of a low back 
injury, to include arthritis of the low back with 
radiculopathy, is reopened, and to this extent the appeal is 
granted.

New and material evidence having been received, the claim of 
entitlement to service connection for residuals of a right 
hip injury is reopened, and to this extent the appeal is 
granted.

New and material evidence having been received, the claim of 
entitlement to service connection for residuals of a chest 
injury is reopened, and to this extent the appeal is granted.


REMAND

Having reopened the veteran's claims of entitlement to 
service connection for residuals of a low back injury, to 
include arthritis of the low back with radiculopathy, 
residuals of a right hip injury, and residuals of a chest 
injury, the Board may consider the merits of those claims 
only after ensuring that the veteran has received the notice 
and assistance contemplated by the Veterans Claims Assistance 
Act of 2000 (VCAA) and its implementing regulations.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).

As noted above, there is medical nexus evidence relating the 
claimed disabilities to the in-service motor vehicle 
accident.  Also, a December 2002 VA outpatient treatment 
record reflects that based on lumbar spine X-rays, the right 
hip was normal.  Therefore, a VA medical examination with a 
medical nexus opinion is necessary.

As for vertigo, a VA nurse practitioner in September 2002 
related the disability to the in-service motor vehicle 
accident.  The veteran's service medical records from his 
Army National Guard service reflect that he complained of 
dizziness in June 1977 while on active duty for training.  In 
light of the above, a VA medical examination with a medical 
nexus opinion is necessary.

Regarding all service connection claims on appeal, the 
veteran has reported treatment at the VA medical center in 
Columbia, South Carolina from 1979 to the present.  He also 
stated that he received treatment for his vertigo at the VA 
medical center in Charleston, South Carolina from 1995 to the 
present.  While there are many records from those two 
facilities, the complete records from those two VA medical 
facilities for the respective periods of time have not been 
obtained.  Additionally, the veteran testified at a May 1996 
Board hearing that he had received treatment for his low back 
disability, a right leg disability, and residuals of a chest 
injury at the VA medical facility in "Lakeland" starting in 
1982 or 1983.  May 1996 Hearing Transcript, page 33.  The 
records from the VA community-based outpatient clinic in 
Lakeland, Florida, must be obtained. 

Moreover, the veteran had Army Reserve service from June 1966 
to May 1970 and from January 1978 to January 1981.  A request 
for his service medical records from those periods of service 
has not been made.

A June 2005 VA outpatient treatment record shows that a VA 
psychiatrist opined that the veteran is unable to work due to 
his PTSD and psychotic symptoms.  In light of this record, 
another VA examination to determine the current severity of 
the veteran's PTSD is necessary.

As noted above, the veteran filed a timely Notice of 
Disagreement with the assignment of a 10 percent evaluation 
for bilateral hearing loss in the January 2002 rating 
decision.  In accord with the doctrine announced in Manlincon 
v. West, 12 Vet. App. 238 (1999), the Board concludes that 
this issue must be remanded so that the RO can issue a 
Statement of the Case (SOC) regarding this issue.  See also 
38 C.F.R. §§ 19.26, 19.29 (2005).  Further, the veteran is 
hereby advised that the Board will exercise appellate 
jurisdiction over the claim only if after receiving the SOC, 
he files a timely Substantive Appeal that complies with the 
provisions of 38 U.S.C.A. § 7105, as well as 38 C.F.R. §§ 
20.202 and 20.302.

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO should obtain all treatment 
records from the VA medical center in 
Columbia, South Carolina, from 1979 to 
the present; from the VA medical center 
in Charleston, South Carolina, from 1995 
to the present; and from the VA 
community-based outpatient clinic from 
Lakeland, Florida, from 1982 to the 
present.

2.  The RO should contact the service 
department and obtain all of the 
veteran's service medical records from 
his periods of service with the Army 
Reserve from June 1966 to May 1970 and 
from January 1978 to January 1981.

3.  The RO should schedule the veteran 
for an orthopedic examination to 
determine the nature and extent of his 
lumbar spine disorder, his right hip 
disability, the arthritis of the thoracic 
spine, and costochondritis.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  For the lumbar spine 
disorder, including arthritis of the 
lumbar spine and right lumbar 
radiculitis, the examiner should opine on 
whether it is at least as likely as not 
that the disorder is related to active 
service, including the complaint of a 
back ache following the October 1965 
motor vehicle accident.  The examiner 
should opine on whether the veteran has 
arthritis of the right hip and if so, 
whether it is at least as likely as not 
that the disorder is related to active 
service, including the complaint of right 
leg pain following the October 1965 motor 
vehicle accident.  For the right leg 
length discrepancy, the examiner should 
opine on whether it is at least as likely 
as not that the disorder is related to 
active service, including the complaint 
of right leg pain following the October 
1965 motor vehicle accident.  For 
arthritis of the thoracic spine and any 
current costochondritis, the examiner 
should opine on whether it is at least as 
likely as not that each disorder is 
related to active service, including the 
complaint of a back ache following the 
October 1965 motor vehicle accident and 
the chest wall contusion associated with 
that accident.  The examiner should 
provide a complete rationale for all 
expressed opinions and conclusions.

4.  The RO should schedule the veteran 
for an examination to determine the 
nature and extent of his vertigo.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  The examiner should 
indicate the nature of the vertigo, to 
include whether the veteran has Meniere's 
disease.  The examiner should opine on 
whether it is at least as likely as not 
that the disorder is related to active 
service, including the October 1965 motor 
vehicle accident and the complaint of 
dizziness in June 1977 during active duty 
for training.  The examiner should 
provide a complete rationale for all 
expressed opinions and conclusions.

5.  The veteran should be afforded a VA 
psychiatric examination to include 
psychological testing to determine the 
nature and severity of his PTSD.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  The examination report 
should include a description of the 
veteran's symptoms, clinical findings, 
and associated functional impairment that 
is attributable to his service-connected 
PTSD alone.  The examiner should provide 
medical findings in terms consistent with 
the current criteria for rating mental 
disorders under 38 C.F.R. § 4.130, 
Diagnostic Codes 9411-9440, should assign 
a Global Assessment of Functioning (GAF) 
score for the PTSD alone, and explain the 
meaning of the numerical score assigned.  
All findings should be reported in detail 
accompanied by a complete rationale.

6.  The originating agency should issue a 
Statement of the Case to the veteran and 
his representative addressing the issue 
of entitlement to an evaluation in excess 
of 10 percent for bilateral hearing loss, 
and which includes a summary of the 
evidence considered as well as all 
relevant law and regulations.  The 
veteran should be advised of the need to 
file a Substantive Appeal to perfect an 
appeal with respect to this issue.  Both 
he and his representative should be given 
the appropriate period of time in which 
to respond.

7.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
the benefit sought remains denied, the RO 
should issue a supplemental statement of 
the case, and give the veteran and his 
representative an opportunity to respond 
thereto.  Thereafter, if indicated, the 
case should be returned to the Board for 
the purpose of appellate disposition.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


